Citation Nr: 9934873	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  98-07 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for left below the knee amputation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from June 1944 to February 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision, in which the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied entitlement to disability 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
left below the knee amputation.  The original claim was filed 
by means of a Form 21- 4138 filing dated in November 1997.


FINDINGS OF FACT

1.  The appellant has not submitted competent medical 
evidence showing that VA medical treatment caused or 
aggravated diabetic ulcers of the left toes or otherwise 
caused additional disability.

2.  The appellant's claim of entitlement to disability 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
Supp. 1999) for left below the knee amputation is not 
plausible.

CONCLUSION OF LAW

The claim of entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 (West Supp. 1999) for left 
below the knee amputation is not well grounded, and there is 
no further statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well 
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The kind of 
evidence needed to make a claim well grounded depends upon 
the types of issues presented by the claim.  Grottveitt v. 
Brown, 5 Vet.App. 91 (1993).  For some factual issues, 
competent lay evidence may be sufficient; however, where the 
claim involves issues of medical fact, such as medical 
causation or diagnosis, competent medical evidence is 
required.  Id.

The appellant contends that he is entitled to compensation 
for left below the knee amputation under the provisions of 
38 U.S.C.A. § 1151.  According to his statements of record 
and July 1998 testimony before the RO, he alleges that 
VA- prescribed orthotic shoes for a left foot disability 
caused him to develop ulcers of two left toes.  He contended 
that VA physicians, who had knowledge of his history of 
diabetes mellitus, peripheral vascular disease and right leg 
amputation, refused his request for treatment consisting of 
hospitalization, IV drug therapy and bed rest to treat 
gangrene of the toes.  Rather, he was only prescribed 
antibiotic medication and told to stay off of his feet.  He 
opined that VA's lack of "aggressive treatment" and follow- 
up care allowed gangrene to spread to the whole foot.  He 
eventually underwent left below the knee amputation which, he 
claims, would not have occurred had VA properly treated him.

VA clinical records reveal the appellant's long- standing 
history of insulin dependent diabetes mellitus complicated by 
coronary artery disease and peripheral vascular disease.  His 
history included an amputation of the left 3rd toe in 1987 
secondary to a diabetic ulcer.  In April and May 1993, he 
underwent a right lower extremity revascularization and right 
great toe amputation.  He was readmitted in May 1993 for 
wound treatment, to include IV drug treatment, for an ulcer 
of the right foot.  He subsequently underwent a right 
tarsometatarsal amputation secondary to gangrene.

On June 6, 1997, the appellant presented to VA with complaint 
of ulceration of the toes for approximately one week.  It was 
noted that he had a deformed left foot since childhood.  He 
was treated with debridement, Silvadene, Oflaxacin, a 
behavior management plan, and a Darco Wedge Shoe.  On June 
13, 1997, he returned with complaint of blisters from the 
Darco Wedge Shoe.  The examiner noted a "superficial" 
blister and instructed the appellant to discontinue use of 
his Darco Wedge shoes, to stay off the foot as much as 
possible and to refrain from bathing the foot.  The Silvadene 
prescription was continued.  On July 3, 1997, an examiner 
noted three "'blisters,'" otherwise referred to as 
calluses, on the left 1st and 2nd toes with no signs of 
infection.  The calluses were debrided and the Silvadene 
prescription was continued.

On October 9, 1997, the appellant was seen at the VA wound 
clinic for eschars of the 2nd and 5th toes with erythema and 
mild edema of the toes and dorsal foot.  He was treated with 
Sulfamylon for the eschars, Silvadene for the red areas, and 
penicillin.  Additionally, vascular studies were ordered.  By 
October 23, 1997, the examiner continued to note firm black 
eschars with erythema surrounding the eschars, but the 
erythema and edema of the left foot had resolved.  Treatment 
with Sulfamylon, Silvadene and penicillin was continued.  
Subsequently, he was diagnosed with gangrene of the left foot 
with diabetic arteriopathy and advanced ischemia of the left 
foot and lower extremity.  He was counseled on his options, 
to include ascertaining his candidacy for arterial 
reconstruction of the left lower extremity, and he opted for 
a primary below- knee amputation.  It was noted that the 
ulcers "did not improve" with conservative management and 
aggressive wound care.  On November 7, 1997, he underwent a 
closed primary below- knee amputation of the left lower 
extremity.  Surgical findings revealed extensive 
arthrosclerosis of the transected vessels.

As noted in the Introduction section of this decision, the 
appellant originally filed his claim under 38 C.F.R. § 1151 
in November 1997.  For claims filed on or after October 1, 
1997, the provisions of 38 U.S.C.A. § 1151 require that 
entitlement to benefits for any injury or disease resulting 
from VA treatment be established by proof of fault or 
accident on the part of VA.  38 U.S.C.A. § 1151 (West Supp. 
1999), as amended by Pub. L. No. 104, 204, §422(a) and (c), 
110 Stat. 2874, 2926-27).  See VA O.G.C. Prec. 01-99 
(February 16, 1999).  In pertinent part, 38 U.S.C.A. § 1151 
provides that compensation shall be provided to a veteran for 
additional disability proximately resulting from:

"(A) carelessness, negligence, lack of 
proper skill, error in judgment or 
similar instance of fault on the part of 
(VA) in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or
(B) an event not reasonably 
foreseeable."

The enabling regulation, 38 C.F.R. § 3.358, states, in 
pertinent part, compensation under 38 U.S.C.A. § 1151 is not 
payable when an additional disability results from the 
natural progression of an underlying disability.  38 C.F.R. § 
3.358(b)(2) (1999); Brown v. Gardner, 115 S.Ct. 552, 556 n.3 
(1994).  Rather, it is necessary to show that any additional 
disability, or aggravation of a disease or injury, is 
actually the result of VA treatment and not merely 
coincidental therewith.  38 C.F.R. § 3.358(c) (1999).  In 
essence, compensation under 38 U.S.C.A. § 1151 requires proof 
of a causal connection between VA medical treatment and 
additional disability.  Gardner, 115 S.Ct. at 556 n3.

Upon review of the above- mentioned evidence, the Board finds 
that the appellant has failed to present a well grounded 
claim for entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for left below the knee 
amputation.  In so finding, the Board is cognizant of the 
fact that the diabetic left foot ulcers did not "improve" 
with conservative VA management and aggressive wound care.  
Instead, the appellant developed a gangrenous foot and then 
elected below- the- knee amputation.  The pre- operative and 
post- operative diagnosis was of "gangrene of the left foot 
with diabetic arteriopathy and advanced ischemia of the left 
foot and lower extremity."  

The appellant has failed to present competent evidence that 
there was carelessness, negligence, lack of proper skill, 
error in judgment or similar instance of fault on the part of 
VA in connection with treatment of the left foot.  Moreover, 
there is no competent evidence that it was VA medical 
treatment that led to the below- the- knee amputation.  
Instead, the medical evidence indicates that the development 
of gangrene in the left foot was caused by progression of the 
underlying disease process diagnosed as diabetic peripheral 
vascular disease.  This is evidenced by previous amputations 
of the left 3rd toe and the right great toe secondary to 
gangrene.  There is no competent evidence of record which 
indicates VA medical treatment caused or aggravated diabetic 
ulcers of the left toes or otherwise caused additional 
disability.

In so holding, the Board is cognizant of the appellant's 
opinion that VA medical treatment is responsible for the 
development of the ulcers of the left foot which ultimately 
resulted in left below- knee amputation.  However, the Board 
notes that, as a layperson, he is not considered competent to 
provide opinion on what is essentially a question of medical 
causation or etiology.  Grottveitt v. Brown, 5 Vet.App. 91, 
93 (1993).  The Board also notes that the appellant was 
offered the opportunity for limb salvage intervention, but he 
opted for a left below- knee amputation.  See Gardner, 115 
S.Ct. at 556 n3 ("[i]t would be unreasonable ... to believe 
that Congress intended to compensate veterans for the 
necessary consequences of treatment to which they consented 
(i.e., compensating a veteran who consents to the amputation 
of a gangrenous limb for the loss of limb)."  The amputation 
was the foreseeable result of a chosen treatment.  

In the absence of competent medical evidence showing that VA 
medical treatment caused or aggravated diabetic ulcers of the 
left toes or otherwise caused additional disability, the 
claim under 38 U.S.C.A. § 1151 is not plausible and must be 
denied as not well grounded.  See Edenfield v. Brown, 8 
Vet.App. 384 (1996) (en banc) (disallowance of a claim as not 
well grounded amounts to a disallowance of the claim on the 
merits based on insufficiency of evidence).

The United States Court of Appeals for Veterans Claims has 
recently held that, absent the submission and establishment 
of a well grounded claim, VA cannot undertake to assist a 
claimant in developing facts pertinent to his/her claim.  
Morton v. West, 12 Vet.App. 477, 486 (1999).  See Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed.Cir. 1997), cert denied, ____ 
U.S. ____,118 S.Ct. 2348, 141 L.Ed.2d 718 (1998).  However, 
VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his or her 
application.  See Graves v. Brown, 8 Vet.App. 522 (1996).

Review of the claims folder on appeal clearly shows that the 
appellant has been notified of the type of evidence needed to 
complete his application.  In this respect, he has submitted 
his pertinent treatment records and has testified before the 
RO.  Pursuant to the Board's June 1999 remand order and the 
July 1999 Supplemental Statement of the Case, he was clearly 
advised of the applicable law and regulations concerning 
claims pursuant to 38 U.S.C.A. § 1151.  The Board discerns no 
additional sources of relevant information which may be 
obtainable concerning the present claim.  Accordingly, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See generally Wood v. Derwinski, 
1 Vet.App. 190 (1991) (VA "duty" is just what it states, a 
duty to assist, not a duty to prove a claim).

ORDER

The claim for disability compensation under the provisions of 
38 U.S.C.A. § 1151 for left below the knee amputation is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

